Citation Nr: 1714976	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2010 rating decision, by the Oakland, California, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  He perfected a timely appeal to that decision.  

On November 23, 2016, the Veteran appeared at the Sacramento RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability had onset during his active service.    

2.  The Veteran's current tinnitus had onset during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 11315107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his personal hearing in November 2016, the Veteran testified that he developed hearing loss and tinnitus as a result of his exposure to excessive while serving in the Army as a light weapons infantryman.  The Veteran indicated that he was stationed in Vietnam in I Corps and with the 101st Airborne Division, Airmobile.  The Veteran related that they were located near the DMZ in Laos and did engage in combat with the enemy; they were constantly exposed to heavy artillery fire.  The Veteran maintained that, after several days of artillery fire, he became hard of hearing, and he developed ringing in the ears.  The Veteran testified that the ringing pretty much faded out only to return in 2007 but the hearing loss was continuous.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2016), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

In this regard, the Board notes that, VA specifically defines a hearing loss disability in terms of audiological testing.  See 38 C.F.R. § 3.385.  In conjunction with the Veteran's claim for service connection, he was afforded a VA audiological examination in March 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
65
LEFT
25
35
15
75
65

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnoses were sensorineural hearing loss in the right ear, normal to moderately severe; sensorineural hearing loss in the left ear, normal to severe.  The examination report also indicates that the Veteran has tinnitus.  Therefore, the Board finds that the Veteran has current disabilities of tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the first element for establishing service connection is met.  

Turning to the second element required for service connection, the Board notes that the Veteran served on active duty from October 1969 to August 1971, and his DD Form 214 indicates that his military occupational specialty (MOS) was that of light weapons infantry.  The record also indicates that he was awarded the National Defense Service Medal, the Combat Infantryman's Badge, the Vietnam Campaign Medal with 60 device, and the Vietnam Service Medal with 2 Bronze Service Stars.  He engaged in combat with the enemy during which time he experienced the hearing related changes.  As such, the Board accepts as fact that he suffered inservice injury with symptoms of hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(b) (West 2014).

The question that remains is whether there is a nexus, or link, between the currently shown bilateral hearing loss and tinnitus and the Veteran's military service.  

In support of his claim, the Veteran submitted a medical statement from Dr. Analisa Reed, dated in June 1990, indicating that the Veteran had had a series of audiological evaluations and the results consistently revealed a moderately-severe high frequency sensorineural hearing loss bilaterally.  Dr. Reed noted that the Veteran reported having fluctuation of tinnitus in his left ear and two years of military service.  Dr. Reed stated that, based on the Veteran's reported past history of noise exposure, it is likely that his tinnitus is at least in part related to his noise exposure.  Dr. Reed indicated that she could not, however, rule out other contributing factors differentiating how much of the Veteran's tinnitus is related to his service connected noise exposure from how much is related to other occupational or recreational noise exposure, which he claimed was minimal.  Therefore, Dr. Reed indicated that it was not possible, at this time, to determine if the tinnitus is due solely to noise from the military since she had no comparative findings.  This opinion is not particularly significant given that it is not expressed in language of possibility rather than probability.  

As noted, the Veteran was afforded a VA audiological examination in May 2010.  At that time, the Veteran reported serving with infantry in Vietnam; as a result, he was exposed to noise from artillery and M16 riffles.  The Veteran reported working as a revenue agent for the past 24 to 25 years prior to his retirement in 2009; no noise exposure during that time.  The Veteran reported decreased hearing bilaterally since 1980; he reported difficulty with conversations.  The Veteran indicated that he began experiencing tinnitus about 2 to 3 years ago; he described it as recurrent.  The pertinent diagnoses were sensorineural hearing loss in the right ear, normal to moderately severe; and sensorineural hearing loss in the left ear, normal to severe.  The examiner stated that the hearing loss and tinnitus are not caused by or a result of noise exposure while in the military.  The examiner explained that the Veteran stated that his hearing loss began in 1980, which is 10 years after military service; and he stated that his tinnitus started 2 to 3 years ago, 35 years after military service.  The examiner also noted that an Audio examination on March 18, 1971, a couple of months prior to separation revealed normal hearing bilaterally.  Therefore, the examiner concluded that hearing loss and tinnitus are not caused by or a result of noise exposure while in the military.  

The Board has considered the VA examination report but finds that it is based on an inaccurate account of the facts.  The Veteran's credible testimony, observed by the Board during the hearing, was that he experienced the hearing loss and ringing during service and the hearing loss never went away.  His account that the ringing "pretty much faded out" and then returned years later is not an account that the ringing ever completely ceased.  The Board finds the Veteran's testimony to be competent - it does not require medical expertise to report the history of experiencing symptoms such as difficulty hearing and ringing in the ears.  The Board finds that the Veteran's testimony is more probative on the nexus question than the examination report or any other evidence of record.  It is sufficient to establish the nexus element.  

As all three elements of service connection have been met for both tinnitus and bilateral hearing loss, the appeal must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


